REPORTED

IN THE COURT OF SPECIAL APPEALS

          OF MARYLAND


               No. 1124

        September Term, 2015



  PINEY ORCHARD COMMUNITY
       ASSOCIATION, et al.

                  v.

  MARYLAND DEPARTMENT OF
   THE ENVIRONMENT, et al.



   Meredith,
   Berger,
   Eyler, James R.
        (Senior Judge, Specially Assigned),

                  JJ.


         Opinion by Berger, J.


   Filed: December 1, 2016
       This appeal arises from a decision by Appellee, the Maryland Department of the

Environment (“MDE” or “the Department”), to issue a refuse disposal system permit to

Appellee, Tolson and Associates, LLC (“Tolson”) on November 24, 2014. The Tolson

Rubble Landfill permit (“permit” or “the permit”) authorized Tolson to construct and

operate the Tolson Rubble Landfill (“Tolson Landfill” or “the Landfill”) located on Capital

Raceway Road in Anne Arundel County, Maryland. Although it was not issued until 2014,

Tolson applied for the permit in July of 2002.

       Appellants,1 Piney Orchard Community Association, et al. (“Piney Orchard”), filed

a petition for judicial review in the Circuit Court for Anne Arundel County on December

19, 2014, challenging MDE’s grant of the permit to Tolson on the grounds that MDE did

not comply with Md. Code Ann., Environment Article (“EN”), § 9-210(a)(3)(i).2 The




   1
       Appellant, Piney Orchard Community Association, represents a group of concerned
citizens, who participated in the public comment process for the Tolson permit. Co-
Appellants include Earthreports, Inc. (dba Patuxent Riverkeeper), and eight Maryland
residents: Jeffrey R. Andrade, Louise H. Keister, Peter Hanan, Robert Bochar, Kirsten
Whitley, Michael C. Davie, Erika Garrett, and Robert Garrett.
   2
       Piney Orchard has initiated two other related cases, including an administrative
challenge to Appellees’ request for a temporal variance to allow time to finish constructing
the landfill, and a third case in the circuit court seeking declaratory and injunctive relief,
which is currently on appeal in this court (Piney Orchard Comty. Ass’n v. Maryland Dep’t
of Env’t., Case No. 1824, Sept. Term 2015). MDE is not a party to Case No. 1824, which
arises from an action filed by Appellants against other Appellees in this appeal. On January
20, 2016, this Court denied Appellants’ motion to consolidate this appeal with Appellants’
separate appeal in Case No. 1824.


                                              2
circuit court affirmed MDE’s decision to grant the permit. Appellant Piney Orchard timely

noted an appeal to this Court.

       On appeal, Appellants present two issues for our review,3 which we rephrase as

follows:

               1. Whether the Maryland Department of the Environment
                  complied with § 9-210(a)(3) of the Environment Article of
                  the Maryland Code in issuing the Tolson Rubble Landfill
                  permit.

               2. Whether the trial court erred in finding that Bills 21-14 and
                  34-03 do not apply to the Tolson Rubble Landfill permit.

       For the reasons discussed below, we shall affirm the judgment of the Circuit Court

for Anne Arundel County.

                  FACTUAL AND PROCEDURAL BACKGROUND

A.     The Permit Approval Process

       MDE is the State agency vested with authority to regulate the installation, alteration,

and extension of refuse disposal systems. See EN §§ 1-101(k), 9-204(d); see also COMAR



       3
           Appellant, Piney Orchard, presented the issues as follows:

               1. Whether MDE’s decision to approve the rubblefill permit
                  adequately articulated how the proposed rubblefill satisfied
                  the requirement in Env’t Art., section 9-210(a)(3)(i) that the
                  rubblefill “meets all applicable county zoning and land use
                  requirements.”

               2. If MDE adequately articulated how the proposed rubblefill
                  satisfied Env’t Art., section 9-210(a)(3)(i), did the lower
                  court err when it stated in dicta that Bill 21-14 and Bill 34-
                  03 had no retroactive effect.
                                               3
26.04.07.03B(1). A rubble landfill site, like the one that Tolson proposed to build, is a

refuse disposal system, which requires a permit from MDE. Once an application is

submitted to MDE, MDE begins a complex review that proceeds in three “phases.”

COMAR 26.04.07.13-.18. At the completion of each of these phases, the applicant must

submit a report, which is reviewed and approved by MDE’s Solid Waste Management

Program before the next phase begins.

       Phase 1 of this process -- and the part that is most important to this case -- primarily

entails a preliminary review of the application and the site itself and an opportunity for a

public informational meeting, during which MDE accepts and responds to comments from

members of the public. COMAR 26.04.07.14; see also EN § 9-210(a). Phase 2 focuses

on the soil, geology, and hydrology of the proposed site. COMAR 26.04.07.15. During

Phase 3, MDE compares the applicant’s engineering plans and reports with MDE’s

technical regulatory requirements and ensures that the proposed landfill will be constructed

in a manner that protects public health, public safety, and the environment. COMAR

26.04.07.16.

       Pursuant to EN § 9-210(a), after MDE has reported the findings of its preliminary

Phase 1 in writing to the county’s chief executive official and planning commission, it must

cease processing the application until the County has completed its review of the site “and

has provided to the Department a written statement that the refuse disposal system:

(i) Meets all applicable county zoning and land use requirements. . . .” EN § 9-210(a)(3)(i).

The statute makes clear that the three steps required by EN § 9-210(a) must be followed in

                                              4
this sequence. EN § 9-210(a) and (b). Furthermore, MDE completes most of Phase 1 by

the time it requests the County’s evaluation and certification of the site, except for the

public notice and opportunity for an informational meeting. Critically, MDE may not

complete Phase 1 and proceed to Phase 2 until it has received the statement from the County

certifying the site’s compliance with local zoning and land use codes. See EN § 9-210(b).

Although MDE is the agency responsible for ensuring compliance with State laws and

regulations, the County is responsible for determining whether a proposed site meets

county zoning and land use requirements. See EN § 9-210(a)(3)(i).

       After all three phases of MDE’s review, MDE prepares a draft permit and tentative

determination and holds a public hearing on the tentative determination. EN § 1-604.

Depending on the comments received during the public comments period, MDE may be

required to prepare and issue a final determination to approve the permit. EN § 1-601(c).

Pursuant to EN § 1-601(c), if a party “participated in a public participation process through

the submission of written or oral comments,” that party may petition for judicial review to

challenge the final determination to issue the permit. EN § 1-601(c).

       Judicial review must be “on the administrative record before the Department and

limited to objections raised during the public comment period,” with minor exceptions.

§ 1-601(d)(1). Although a party to an action for judicial review “may not challenge the

applicant’s compliance with zoning and land use requirements,” such a party may question

whether MDE complied with § 9-210(a)(3). EN § 1-605(d). In other words, a party to an

action for judicial review may challenge whether the County completed its evaluation of a

                                             5
proposed site and submitted a written statement to MDE certifying the site’s compliance

with county zoning and land use requirements, and whether the site “[i]s in conformity

with the county solid waste plan.” EN § 9-210(a)(3).

B.     The Tolson Refuse Disposal Permit

       The Tolson Landfill is located within a previously excavated sand and gravel mine.

The landfill spans four lots covering a total of approximately 72 acres of land in Anne

Arundel County. This location has been the site of sand and gravel mining for over 40

years, and mining and related operations are currently being conducted on other areas of

the site. Landfill operations began on the mine in the early 1980s. In 1993, the Anne

Arundel County Board of Appeals issued a special exception for the Tolson site, which

permitted the construction and operation of a rubble landfill on the site. A rubble landfill

is “a sanitary landfill permitted under State law and regulation as a rubble landfill.” A.A.C.

§ 18-1-101. A rubble landfill accepts only trees, land clearing, construction, or demolition

debris. See EN § 9-210(c)(2).

       A special exception is an exception to the current law in effect in the zoning district

in which a “nonconforming use” of land is located, granted by the Office of Planning and

Zoning. See A.A.C. §§ 18-1-101(70), § 18-15-101(d). A special exception “terminates

when the use ceases operation for 12 consecutive months or when the scope of the use is

so significantly reduced during the 12-month period as to change its nature or character.”

A.A.C. § 18-15-104(a). The special exception granted in 1993 for the site on which the

Tolson operation was located was operative at the time MDE issued the Tolson Permit.

                                              6
      On July 31, 2002, Tolson applied for a Refuse Disposal Permit. As part of the

application process, and pursuant to the statutory requirements of EN §9-210(a)(3), the

County evaluated the site and determined whether the facility complied with local zoning

and land use laws. On August 28, 2002, the Director of the Department of Public Works,

Ronald E. Bowen, and Planning and Zoning Officer in the Office of Planning and Zoning

for Anne Arundel County, Denis Canavan, sent MDE a letter stating “Tolson and

Associates, L.L.C. proposed Rubble Landfill in the Crofton Area of Anne Arundel County

meets all applicable zoning requirements and conforms to the current Solid Waste

Management Plan.” There is no dispute that the County completed its review of Tolson’s

proposed rubble landfill and that it had provided to MDE a written statement that the

landfill met the statutory requirements prior to MDE’s continuation of the permit process.

MDE received the completed Phase 1 Report on March 25, 2003.

      MDE held an informational meeting on the permit application on July 15, 2004 after

publishing a public notice of the meeting in The Capital and The Maryland Gazette

newspapers on June 30, 2004 and July 7, 2004. MDE continued to process Tolson’s

application through the remaining two phases of the complex approval process. The Phase

2 Report was completed on November 1, 2006, and the Phase 3 Report was completed

November 30, 2009.

      On August 3 and 10, 2011, MDE published its Tentative Determination to issue the

permit to Tolson in The Capital and The Maryland Gazette newspapers. On August 18,

2011, MDE held a second informational meeting as well as a public hearing on the tentative

                                            7
determination.   In its Response to Comments for the Tolson & Associates Rubble

Landfill -- a 65-page document sent to concerned citizens who had participated in the

permit approval process -- MDE categorized hundreds of oral comments made at the public

hearing and written comments received by MDE regarding the Tolson permit into several

categories and provided detailed responses. MDE altered conditions of the permit with

many of these public concerns in mind and in its Report of Findings, dated January 28,

2014, MDE recommended 12 conditions be added to the permit, but found “that the

technical, statutory and regulatory requirements of the application process have been

satisfied . . . .”4 On November 21, 2014, MDE sent letters to concerned citizens, including

Piney Orchard, to notify them of its final determination to issue the permit authorizing the

construction and operation of the landfill. In its Notice of Final Determination, MDE stated

that the draft permit was modified subsequent to the public hearing in response to the

concerns of members of the public. The letter provided that MDE

              found the application to be technically complete and in
              compliance with the applicable State laws and regulations. The
              Final Determination is based upon the review of the permit
              application and supporting documents submitted by the
              applicant, and upon testimony and evidence presented at the
              public hearing held on August 18, 2011 at the Crofton
              Elementary School.

Thereafter, MDE issued its Final Determination, effective November 24, 2014, granting

Tolson the permit to operate the rubble landfill. Tolson and its affiliates commenced


     4
      MDE found that all requirements had been satisfied, “with the exception of the
submittal of a surety bond,” which Tolson later satisfied.

                                             8
construction related to its rubble landfill activities at the site on the same day. Appellants

timely filed their petition for judicial review in the Circuit Court for Anne Arundel County.

C.       Procedural History

         Piney Orchard challenged MDE’s decision to approve the permit on the grounds

that, as they interpreted it, § 9-210(a)(3)(i) “mandates the conclusion that the proposed

rubble landfill complies with local zoning laws at the time of application, at the time of

issuance of the permit, and at the time that applicant begins to construct the [rubble

landfill].” Because, as Piney Orchard argued, Bill No. 21-145 was passed before MDE

issued the permit, and the bill prohibited rubble landfills within residential areas of Anne

Arundel County, the Tolson landfill did not comply with local zoning regulations. Piney

Orchard asserted that “[t]he record lacks any statement by MDE that the proposed [rubble

landfill] complies with the [c]ounty current zoning laws.” They further noted that MDE

should not, therefore, have issued the permit due to this failure to comply.6

         In this appeal, Piney Orchard argues that “MDE erred legally when it determined in

2014 that the proposed [rubble landfill] meets all applicable county zoning and land use

requirements based on the County’s statement in 2002 that the proposed [rubble landfill]



     5
      Bill No. 21-14, which is now codified as A.A.C. § 18-4-106, became effective
January 1, 2015.
     6
       During oral argument, however, Piney Orchard acknowledged that the statute
provides no deadline after which MDE must receive a new or updated letter from the
County stating that the site is in compliance with all zoning and land use laws currently in
force.

                                              9
complied at that time with the County’s zoning law.” Piney Orchard’s argument is based

on the premise that MDE, a state agency, determines whether a rubble landfill meets local

zoning regulations, rather than simply whether it has received a written statement from the

County certifying the facility’s compliance with local zoning regulations. Indeed, Piney

Orchard argues that,

              [S]ection 9-210(a)(3)(i) required MDE to make the factual
              finding that the proposed [rubble landfill] complied with local
              zoning and land use laws when MDE issued the permit in 2014.
              Instead, MDE stated that the proposed [rubble landfill] met all
              applicable zoning requirements in 2002.

       Tolson and MDE maintain that the statute creates no such requirement. As such,

the statute did not require MDE to make a “factual finding” regarding the Tolson Landfill’s

compliance with local zoning regulations before it issued the permit, except to the extent

that it had received a letter from the County stating the facility’s compliance. Moreover,

Tolson asserts that MDE must receive only one statement from the County, not multiple

statements at each phase in the process, and not even an additional statement just before

the permit was approved in 2014. The circuit court agreed with Tolson and MDE.


                                     DISCUSSION


I.     Standard of Review

       In reviewing the decision of an agency, we “look[] through the circuit court’s . . .

decision[], although applying the same standards of review, and evaluate[] the decision of

the agency.” People’s Counsel v. Surina, 400 Md. 662, 681 (2007); see also Long Green


                                            10
Valley Ass’n v. Prigel Family Creamery, 206 Md. App. 264, 273 (2012) (“‘On appellate

review of the decision of an administrative agency, this Court reviews the agency’s

decision, not the circuit court’s decision.’”) (quoting Halici v. City of Gaithersburg,

180 Md. App. 238, 248 (2008)).

       Because no statute sets forth an express standard of review, we review MDE’s

decision under the substantial evidence and arbitrary and capricious standards. See MDE v.

Anacostia Riverkeeper, 447 Md. 88, 118-19 (2016). We are “limited to determining if

there is substantial evidence in the record as a whole to support the agency’s findings and

conclusions, and to determine if the administrative decision is premised upon an erroneous

conclusion of law.” Halici, 180 Md. App. at 248 (internal quotation marks and citations

omitted). “In this context, substantial evidence, as the test for reviewing factual findings

of administrative agencies, has been defined as such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion.” Tomlinson v. BKL York LLC, 219 Md.

App. 606, 614 (2014) (quoting Catonsville Nursing Home, Inc. v. Loveman, 349 Md. 560,

568–69 (1998)).

       “We have characterized the arbitrary and capricious standard of review as one that

is ‘extremely deferential.’” Anacostia Riverkeeper, 447 Md. at 120 (quoting Harvey v.

Marshall, 389 Md. 243, 299 (2005)). “Our review of the agency’s factual findings entails

only an appraisal and evaluation of the agency’s fact finding and not an independent

decision on the evidence.” Tomlinson, 219 Md. App. at 614 (quoting Catonsville Nursing

Home, Inc., 349 Md. at 568–69). The paramount question we consider is “whether a

                                            11
reasoning mind reasonably could have reached the factual conclusion the agency reached.”

Anacostia River, 447 Md. at 120 (quoting Najafi v. Motor Vehicle Admin., 418 Md. 164,

173 (2011)).

       This Court reviews, de novo, the agency’s conclusions of law, see Schwartz v. Md.

Dep’t of Natural Res., 385 Md. 534, 554 (2005); however, “a degree of deference should

often be accorded the position of the administrative agency.” Assateague Coastkeeper v.

MDE, 200 Md. App. 665, 690 (2011) (quoting Najafi, 418 Md. at 173–74).                    An

administrative agency’s interpretation of a statute that the agency administers should

ordinarily be given considerable weight by reviewing courts. Id.

       We review an agency’s decision in the light most favorable to the agency, because

“its decisions are prima facie correct and carry with them the presumption of validity.”

Bereano v. State Ethics Comm’n, 403 Md. 716, 732 (2008) (quoting Anderson v. Dep’t of

Safety & Corr. Servs., 330 Md. 187, 213 (1993)); see also Anacostia Riverkeeper, 447 Md.

at 120 (quoting Najafi, 418 Md. at 173) (“[W]e shall review the agency’s decision ‘in the

light most favorable to it.’”). Additionally, the appellant challenging an administrative

agency decision bears the burden of establishing that the agency’s decision was incorrect.

Assateague Coastkeeper, 200 Md. App. at 690.

       Specific to the Environment Article, certain limitations exist on the issues properly

before the court on a petition for judicial review of a refuse disposal system permit. See

EN § 1-601. In order to file a petition for judicial review, the party must have standing

under federal law and be either the applicant for the permit or have “participated in a public

                                             12
participation process through the submission of written or oral comments, unless an

opportunity for public participation was not provided.” EN § 1-601(c). Section 1-605(c)

of the Environment Article provides, “Judicial review shall be on the administrative record

before the Department and limited to objections raised during the public comment period,

unless the petitioner demonstrates that: (i) the objections were not reasonably ascertainable

during the comment period; (ii) or grounds for the objections arose after the comment

period.” EN § 1-601(d)(1). Most importantly, a party to an action for judicial review may

challenge only whether MDE complied with the requirements of EN § 9-210(a)(3), and

“may not challenge the applicant’s compliance with zoning and land use

requirements . . . .” Thus, our review is limited to whether MDE complied with

EN § 9-210(a)(3)(i), and not whether the Tolson site complied with local county zoning

and land use requirements at any point during the application process.

II.    Maryland Department of the Environment Did Not Err When It Determined
       That The Requirements of Environment Article § 9-210(a)(3)(i) Were Met and,
       Relying on the Satisfaction of this Requirement, Approved the Tolson Rubble
       Landfill Permit.

       Piney Orchard claims in its appeal that “section 9-210(a)(3)(i) requires that MDE

make the factual finding that the proposed [rubble landfill] ‘[m]eets all applicable county

zoning and land use requirements.’” Because the verb “meets” is in the present tense,

Piney Orchard argues, “section 9-210(a)(3)(i) required MDE to make the factual finding

that the proposed [rubble landfill] complied with local zoning and land use laws when

MDE issued the permit in 2014” when MDE issued the permit. Tolson contends, as they

did below, that “[t]he statute does not require -- nor authorize -- MDE to seek recertification
                                              13
of the application’s compliance with local land use and solid waste planning requirements

at any other stage in the process.”

       Section 9-210 of the Environmental Article provides in pertinent part:

              (a) In general. – Subject to the provisions of subsection (b) of
                  this section, the Secretary may not issue a permit to install,
                  materially alter, or materially extend a refuse disposal
                  system regulated under § 9-204(a) of this subtitle until the
                  requirements set forth in this subsection are met in the
                  following sequence:

                     (1) Except for the opportunity for a public informational
                     meeting, the Department has completed its preliminary
                     phase 1 technical review of the proposed refuse disposal
                     system;

                     (2) The Department has reported the findings of its
                     preliminary phase 1 technical review, in writing, to the
                     county’s chief elected official and planning commission
                     of the county where the proposed refuse disposal system
                     is to be located; and

                     (3) The county has completed its review of the proposed
                     refuse disposal system, and has provided to the
                     Department a written statement that the refuse disposal
                     system:

                            (i) Meets all applicable county zoning and land
                            use requirements; and

                            (ii) Is in conformity with the county solid waste
                            plan.

              (b) Completion of requirements. – Upon completion of the
                  requirements of subsection (a)(1) and (2) of this section, the
                  Department shall cease processing the permit application
                  until the requirements of subsection (a)(3) of this section
                  are met.

ER § 9-210 (emphasis added).
                                             14
       Tolson and MDE argue that the statute’s plain meaning provides a clear series of

steps that must be satisfied sequentially, after which MDE may grant the permit. One such

step is MDE’s receipt of a written statement from the County stating the facility’s

compliance with county zoning and land use regulations during Phase 1 of the permit

approval process.

       Notably, Piney Orchard does not address whether the record contains substantial

evidence to support MDE’s decision that Tolson’s application for a rubble landfill permit

met all statutory requirements and, therefore, to issue the permit. An agency’s decision

carries with it the presumption of validity, and it is the appellant’s burden when challenging

an administrative agency decision to establish that no “reasoning mind reasonably could

have reached the factual conclusion the agency reached.” Anacostia River, 447 Md. at 120

(quoting Najafi, 418 Md. at 173); see also Assateague Coastkeeper, 200 Md. App. at 699.

Similarly, Piney Orchard carries the burden of demonstrating that MDE’s decision was not

“rationally supported by the evidence in the record.” See Travers v. Baltimore Police

Dep't, 115 Md. App. 395, 419 (1997) (citing Dep’t of Econ. & Emp’t Dev. v. Lilley, 106
Md. App. 744, 754 (1995)).

       Piney Orchard has argued that § 9-210(a)(3) requires MDE, upon issuance of the

permit, to “articulate” how a proposed landfill “[m]eets all applicable county zoning and

land use requirements.” Our review is limited to determining whether MDE relied on

substantial evidence in the record in finding that it had received a statement from the

County meeting the requirements of EN § 9-210(a)(3)(i). As explained above, we hold
                                             15
that § 9-210(a)(3) places no requirement on MDE to make any determination regarding a

facility’s status of compliance with local zoning and land use codes, except that it must

receive a letter from the County stating its compliance before MDE may continue through

the remaining phases of the process. See § 9-210(a)(3)(a)-(b).

       In its Notice of Final Determination published in the Maryland Gazette and Capital

newspapers, MDE noted that it “found the application to be technically complete” and that

the decision was “based upon the review of the permit application and supporting

documents submitted by the applicant, and upon testimony and evidence presented at the

public hearing held on August 18, 2011 . . . .” The record contains the written statement

from the Anne Arundel County Executive and the Department of Public Works, dated

August 28, 2002, which provides that “this letter serves as confirmation that Tolson and

Associates, L.L.C. proposed Rubble Landfill in the Crofton Area of Anne Arundel County

meets all applicable zoning requirements and conforms to the current Solid Waste

Management Plan.”       Additionally, MDE’s Response to Comments is replete with

explanations of the evidence MDE relied on in finding that the Tolson application satisfied

the requirements of EN § 9-210(a)(3). For example, in response to a question regarding

whether Tolson had supplied a statement from the appropriate local government agency

concerning the consistency of the facility with the approved county comprehensive Solid

Waste Management Plan, MDE described the requirement under EN § 9-210(a) and how

Tolson’s application satisfied that requirement:

              Section 9-210 of the Environment Article, Annotated Code of
              Maryland, requires that the local county provide the
                                            16
              Department with a statement that the proposed landfill meets
              all applicable county zoning and land use requirements, and the
              landfill is in conformance with the county solid waste plan. The
              Department received a letter from the Anne Arundel County
              Department of Public Works on August 28, 2002, stating that
              the proposed rubble landfill meets all applicable zoning
              requirements and conforms to the current Solid Waste
              Management Plan.

In response to another question regarding the impact the rubble landfill could have on new

development in Anne Arundel County, MDE explained:

              Decisions regarding the appropriateness of a proposed land use
              relative to surrounding land uses are strictly within the
              province of the local zoning and land use authority except those
              environmental issues addressed in the State’s permitting
              process. Anne Arundel County has supplied the required
              documentation that local land use rules have been satisfied.
              This in turn satisfies the requirement of Environment Article §
              9-210(a)(3)(i), which is a precondition for permit issuance.

       Our review of the record, including the County’s written statement, MDE’s Final

Determination, and MDE’s comprehensive Response to Comments demonstrate that MDE

relied on substantial evidence in determining that the Tolson application satisfied the

requirements of EN § 9-210(a)(3)(i). Section 9-210(a)(3)(i) makes clear that MDE’s only

responsibility with regard to the written statement from the County is to confirm that it

received a letter from the County stating that “the refuse disposal system . . . [m]eets all

applicable county zoning and land use requirements” prior to continuing the permit

approval process. EN § 9-210(a)(3)(i). The record, therefore, demonstrates that the County

completed its review of Tolson’s proposed rubble landfill and that MDE received a written

statement from the County that the Tolson site “[m]eets all applicable county zoning and

                                            17
land use requirements” at the point at which it was required by statute. Accordingly, we

hold that MDE did not err in determining that Tolson’s application complied with

EN § 9-210(a)(3)(i), or, in relying in part on the completion of this step in its decision to

approve the permit.

       A.     The Plain Language of EN § 9-210(a)(3)(i) Demonstrates That MDE was
              Not Required to Make a Finding of Fact That the Tolson Site Met All
              Applicable County Zoning and Land Use Requirements.

       The issue before us is one of statutory interpretation, and specifically, the statute’s

plain language. The primary objective of statutory construction is to ascertain and carry

out the intention of the Legislature. Solomon v. State, 442 Md. 254, 265 (2015); see also

Marriott Emps. Fed. Credit Union v. Motor Vehicle Admin., 346 Md. 437, 444-45 (1997)

(citing State v. Pagano, 341 Md. 129, 133 (1996)). To ascertain that intention, “the very

language of the statute serves as the primary source of the legislature's intent.” Kona

Properties, LLC v. W.D.B. Corp., 224 Md. App. 517, 561 (2015). When the language of

the statute is clear, we need not look any further to “ascertain and effectuate the intent of

the Legislature.” Baltimore Cnty. v. Balt. Cnty. Frat. Order of Police, 439 Md. 547, 572

(2014) (quoting Bowen v. City of Annapolis, 402 Md. 587, 613 (2007). The goal of

effectuating the intent of the legislature is accomplished “by construing ‘the plain language

of the statute, and ordinary, popular understanding of the English language.’” McHale v.

DCW Dutchship Island, LLC, 415 Md. 145, 171 (2010) (quoting Rosemann v. Salsbury

Clements, 412 Md. 308, 314-15 (2010)).



                                             18
       We must also be careful not to expand the scope of what the legislature intended.

“The Court may not insert or omit terms to make a statute express an intention not reflected

in the statute’s original form.” Marriott Emps., 346 Md. At 444–45; see also Thompson v.

State, 412 Md. 497, 506 (2010) (“A court may neither add nor delete language so as to

reflect an intent not evidenced in the plain and unambiguous language of the statute; nor

may it construe the statute with forced or subtle interpretations that limit or extend its

application.”) (quoting Price v. State, 378 Md. 378, 387 (2003)). On the other hand, we

read the statute “as a whole to ensure that no word, clause, sentence, or phrase is rendered

meaningless.” Bourgeois v. Live Nation Entm't, Inc., 430 Md. 14, 27 (2013); see also

Montgomery Cnty. v. Buckman, 333 Md. 516, 523-24 (1994) (“[A]bsent a clear intent to

the contrary, a statute is to be read so that no word, clause, sentence or phrase is rendered

surplusage, superfluous, meaningless, or nugatory.”) (citations omitted).

       In its brief, Piney Orchard argues that MDE is required “to make the factual finding

that the proposed [rubble landfill] complied with local zoning and land use laws.”7 MDE

is not required, nor permitted, however, to evaluate or make a factual finding of a facility’s


       7
           Piney Orchard argues in its Reply Brief that

               “Citizen-Petitioners’ [sic] do not argue that the applicable law
               required MDE itself to analyze whether the rubblefill meets all
               applicable county zoning and land use requirements. Rather,
               Citizen-Petitioners argue that the law required MDE to
               articulate that it had received from the County “a written
               statement” that the rubblefill “[m]eets all applicable county
               zoning and land use requirements” in 2014, when it issued the
               permit.”

                                             19
compliance with county zoning and land use requirements. In announcing its decision, the

circuit court found that:

              Petitioners[’] frustration and contention is that the County’s
              certification letter, written in 2002, and relied on by MDE is
              stale . . . . Contrary to [Appellants’] contentions, the statute
              does not require the County to re-certify the site’s compliance
              with local land use requirements at any other stage in the
              process. Simply put, the statute contemplates first that MDE
              receive certification from the County. While waiting for
              certification, MDE temporarily stops processing the
              application. Upon receipt from the County that local zoning
              and land use requirements are satisfied, MDE is satisfied and
              continues the phase review of the application.

              Here, the record is clear that MDE received a written statement
              from the County indicating that local zoning and land use
              requirements were satisfied. MDE’s receipt of this letter
              satisfied the requirements of § 9-210(a). MDE proceeded to
              complete the remaining steps in the permitting and review
              process. Granted, the process took many years. However, the
              statute does not require that MDE receive a similar letter from
              the County after a certain number of years.

Again, the statute requires only that the County has evaluated the facility and “provided to

the [MDE] a written statement that the refuse disposal system . . . [m]eets all applicable

county zoning and land use requirements.” EN § 9-210(a)(3)(i). MDE ceases reviewing

the application for compliance with applicable state regulations until it has received a

statement from the County regarding county zoning regulations.           Thereafter, MDE

completes Phases 2 and 3 of the process. Throughout these distinct phases, MDE and the

County maintain separate and distinct roles.           Notably, the plain language of

EN § 9-210(a)(3) does not require or permit MDE to evaluate a facility’s compliance with


                                            20
local zoning and land use codes.8 No evaluation or factual determination on the part of

MDE is required by the statute, except to determine whether it has received the statement.

       B.     Section § 9-210(a)(3)(i) of the Environment Article Does Not Require
              MDE to Receive an Updated Written Statement of Compliance from the
              County.

       Piney Orchard argues that because EN § 9-210(a)(3)(i) uses the term “meets,” which

is in the present tense, “[§] 9-210(a)(3) require[s] MDE to make the factual finding that the

proposed [rubble landfill] complied with local zoning and land use laws when MDE issued

the permit in 2014.” (emphasis added). In other words, Piney Orchard argues that MDE

never received an adequate written statement from the County certifying that the Tolson

Landfill “[m]eets all applicable county zoning and land use requirements” at all, because


       8
          We do not typically delve into the legislative history of a statute when our review
of the plain language reveals no ambiguity. W.R. Grace & Co. v. Swedo, 439 Md. 441,
453–54 (2014) (citing Price, 378 Md. at 387 (2003)). We note, however, that even the
legislative history behind EN § 9-210 supports our interpretation that its plain language
places any responsibility to evaluate the proposed site with the County and not MDE. Prior
to 1988, the statute did require MDE to confirm, prior to “issu[ing] a permit to install,
materially alter, or materially extend a landfill . . .” that a proposed landfill “meets all
zoning and land use requirements of the county where the landfill is or is to be located . . .
.” See EN § 9-210 (1987); see also Maryland Reclamation v. Harford County, 414 Md. 1,
38 (2010). The General Assembly removed any responsibility of MDE to ensure
compliance with local codes from the statute when it was amended in 1988 to require,
instead, a written statement from the applicant that the proposed landfill “meets all
applicable zoning and land use requirements.” See, e.g., EN § 9-210 (1988). In 1992, the
statute was amended again to a form similar to the current language of EN § 9-210, and it
now requires the County to review the site and provide MDE with a written statement
confirming the site’s compliance with local zoning and land use requirements. See
EN § 9-210 (1992). Thus, the legislative history demonstrates that the General Assembly
intended to eliminate from the province of MDE any duty to evaluate a proposed site for
its compliance with local county zoning and land use requirements and to maintain the
separate and distinct roles of MDE and the County.

                                             21
the County’s letter did not confirm that the Tolson site complied with local zoning and land

use requirements at the time MDE issued the permit. EN § 9-210(a)(3)(i). Piney Orchard,

however, provides no authority to support this interpretation, and fails to demonstrate why

the present-tense form “meets,” under these or similar circumstances, is inconsistent with

MDE’s interpretation -- that § 9-210(a)(3)(i) requires a statement from the County about a

facility’s compliance when the County performs its evaluation of the site when required by

EN § 9-210.

       We are not persuaded by Piney Orchard’s interpretation of EN § 9-210(a)(i). The

County’s written statement is based on the state of a facility’s compliance with local zoning

and land use codes at the time the County is required to evaluate the facility and send the

written statement to MDE. To hold otherwise would render meaningless the statute’s

requirement that each step be completed in sequence, especially when considered in

conjunction with EN § 9-210(b), which requires MDE to stop processing the application

until it receives the written statement from the County. EN § 9-210(a) and (b).

       The point at which a written statement from the County is required is an important

and defined moment in the series of required steps, because MDE must stop processing a

particular application until the statement is received. See EN § 9-210(b). Two additional

phases, and many other time-consuming steps, follow MDE’s receipt of the County’s

written statement of compliance with local zoning codes. The statute further prohibits

MDE from progressing any further through the process until it receives the letter from the

County at this point. Moreover, Piney Orchard cannot point to any deadline or “expiration

                                             22
date” in the statute, after which a written statement from the County becomes “stale” and

no longer meets the statutory requirements of EN § 9-210(a)(3). We, therefore, hold that

the statute does not require MDE to obtain the County’s written statement within a certain

proximity of time to the date it approves the permit.

       The statute does not require MDE to “reevaluate” a facility’s compliance with local

codes at the time or within some defined period within which it issues the permit. As part

of the application approval process, EN § 9-210(a) requires MDE to complete three steps

in a defined sequence. See EN § 9-210(a). Part of the third step in this process, and the

provision that Piney Orchard holds out as support for the error in MDE’s approval of the

permit, is that the County must “complete[] its review of the proposed refuse disposal

system, and . . . provide[] to the [MDE] a written statement that the refuse disposal system:

(i) Meets all applicable county zoning and land use requirements . . . .” EN § 9-210(a)(3)(i).

Indeed, under § 9-210(b), after the first two requirements under § 9-210(a) are met, MDE

must stop processing the application until it receives this written statement from the County

pursuant to § 9-210(a)(3).

       Piney Orchard implies that we must read into the statute a certain proximity of time

to MDE’s issuance of the permit during which it must receive the County’s statement

certifying compliance with local zoning and land use codes. Piney Orchard does not

explain, however, whether this should be accomplished by requiring MDE to obtain

multiple statements from the County confirming the Tolson Landfill’s compliance with

local zoning codes at various points throughout the application process. For MDE to

                                             23
comply with the procedural requirements of EN § 9-210(a)(3)(i) and Piney Orchard’s

interpretation of the word “meets,” however, MDE would either have to receive a letter

from the County during Phase 1 that predicts the site’s future compliance at the end of the

application process, or request an updated statement from the County just before issuing a

permit.

       To the extent Piney Orchard argues that MDE should have received an updated

statement from the County, Section § 9-210 does not require, either explicitly or implicitly,

a second or “follow up” statement from the County. The statute requires, instead, that

MDE follow a particular sequence of steps and mentions the written statement of

compliance from the County only once -- near the end of Phase 1. See EN § 9-210(a)(3)(i).

Based on the plain language of the statute, MDE’s sole obligation during Phase 1 of the

permit application process regarding any duty to ensure compliance with local zoning and

land use regulations is to receive a statement from the County certifying that the particular

facility meets the local requirements. Only then may the MDE continue to process the

application. If the General Assembly had intended to require MDE to receive an updated

written statement from the County at that later date, it could have included that requirement

in the statute.

       Following Piney Orchard’s interpretation of EN § 9-210 would violate our canon of

statutory construction that we must not “insert or omit terms to make a statute express an

intention not reflected in the statute’s original form.” Buckman, 333 Md. at 524. Nothing

in the statute requires MDE to receive the written statement, or an updated statement, from

                                             24
the County just before issuing the permit. Moreover, this reading of EN § 9-210(a) -- that

MDE must receive the written statement from the County that confirms a facility’s

compliance with local zoning codes at a later time than when the statute itself requires it

during the approval process -- defies common sense. See Marriott Emps., 346 Md. at

444-45 (“Common sense must guide us in our interpretation of statutes . . . .”). Particularly

when the statute is read as a whole, Piney Orchard’s interpretation contradicts the clear

mandate for MDE to stop processing the application until it receives the written statement

from the County.

       As the circuit court acknowledged, there is no debate over the fact that “the process

for applying and eventually obtaining a permit is time consuming” and “on average . . .

takes between three (3) and five (5) years.” In this case, the total time from the date of

Tolson’s permit application until it was finally approved took more than twelve (12) years.

The rubble landfill permit approval process is clearly a long and complex endeavor.

Nevertheless, the requirements of MDE under EN § 9-210(a)(3)(i) are clear. The MDE is

not required to request an updated written statement of compliance from the County after

a certain period of time prior to issuing the permit. For these reasons, MDE did not err

when it determined that the Tolson application complied with the requirements of

EN § 9-210(a)(3)(i) and approved the permit.

IV.    The Circuit Court Did Not Err When It Found That Anne Arundel County
       Bills 21-14 and 34-03 Did Not Apply Retroactively.

       The second dispute in this case concerns whether the circuit court erred in finding

that two Anne Arundel County zoning ordinances -- Bill 21-14 and Bill 34-03 -- did not
                                             25
apply to the Tolson Landfill. Piney Orchard argued that the passage of the two bills

supported their contention that the County’s letter did not comply with EN § 9-210(a)(3)(i).

As a result, Piney Orchard contended that it was error for MDE to issue the permit for the

Tolson site.

       The two bills concern local zoning laws that relate to landfills within Anne Arundel

County. Bill 21-14 precludes the grant of new special exceptions for rubble and land-

clearing debris landfills in residential districts within Anne Arundel County. Bill 21-14,

subsequently codified as A.A.C. § 18-4-106, took effect on January 1, 2015. Relevant to

the application of Bill 21-14 is A.A.C. § 18-2-101(b)(1), which provides that “an

application for a special exception or variance filed on or before April 4, 2005 shall be

governed by the law as it existed prior to May 12, 2005 for the special exception or

variance as approved.” A.A.C. § 18-2-101(b)(1) (emphasis added). As explained above,

the Anne Arundel County Board of Appeals issued a special exception for the Tolson site

in 1993, twelve years prior to 2005.

       Bill 34-039 provides certain requirements for both rubble and land-clearing debris

landfills and addresses vehicular access to the site. Specifically, Bill 34-03 sets forth

requirements for rubble landfills within residential districts, and expressly provides that:

               [A]ll vehicular access to the site is provided from a collector
               street, an arterial roadway, a major highway, or a local road
               that serves only industrially-zoned or commercially-zoned
               property between the facility entrance and the first intersecting

       9
        Bill 34-03 was codified as A.A.C. § 12-241.1(2) at the time the Tolson site was
granted a special exception in 1993; it was recodified in 2005 as A.A.C. § 18-11-150(2).

                                              26
               collector street, arterial roadway, or major highway in all
               directions.

A.A.C. § 12-241.1(2).

       Piney Orchard argued below that the Tolson site did not comply with this vehicular

access requirement. A central point of contention regarding the applicability of Bill 34-03

to the Tolson site was that the special exception, granted in 1993, allowed for the mined

areas of the site to be used as a rubble landfill for construction and demolition waste and

provided specific access requirements.        In their original complaint, Piney Orchard

conceded that a special exception was granted to the Tolson site and that the special

exception authorized a rubble landfill. Critical to the applicability of Bill 34-03, the special

exception required vehicular access to be restricted to Capital Raceway Road (referred to

as “Racetrack Road” in 1993). The special exception became final on December 8, 1993.

The circuit court ultimately found that neither bill raised by Piney Orchard applied to the

Tolson site.

       Piney Orchard argues that the circuit court’s discussion of the Landfill’s compliance

with Bills 21-14 and 34-03 is mere dicta, “was not essential to the lower court’s judgment,”

and “conflicted with Maryland law.”10 For its part, Tolson argues that the circuit court’s


       10
            The significance of whether the circuit court disposed of the issue of the
applicability of the two zoning ordinances relates to another case filed by Piney Orchard
on appeal to this court (Case No. 1824, Sept. Term 2015). In Case No. 1824, Piney Orchard
originally sought an injunction and declaratory judgment based on the applicability of the
county ordinances on the Tolson Landfill. There, in an alternative ruling, the circuit court
found that the doctrine of collateral estoppel barred Piney Orchard from raising the issue
of whether the two county bills applied to the Tolson Landfill site. That Court concluded

                                              27
finding that Bills 21-14 and 34-03 do not apply to the Tolson Landfill was legally correct

and fully disposed of the issue. We, therefore, address whether the circuit court’s finding

that the two zoning ordinances did not apply to the Tolson site was legally correct.

Ultimately, we conclude that the circuit court did not err in its finding that County Bills

21-14 and 34-03 do not apply to the Tolson site. We, therefore, affirm the judgment of the

circuit court.

       A.        The Circuit Court’s Conclusion that Bills 21-14 and 34-03 Do Not Apply
                 to the Tolson Site Is Not Dicta and Fully Disposed of the Issues.

       In an effort to avoid the consequence of the circuit court’s findings that the two

county bills do not apply to the Tolson site, Piney Orchard insists that the court’s analysis

is mere dicta11 and that the applicability of the bills to the Tolson site was not essential to




that the circuit court in the present case (Case No. 1124, Sept. Term 2015) had already
decided the same issue. In this appeal, Piney Orchard requests that, if we determine that
MDE did not err in granting the permit to Tolson, we “clarify that [we] do not base any
affirmation of the [Landfill] permit on the lower court’s dicta that Bill 21-14 and Bill 34-
03 had no retroactive effect.”
       11
            The term dictum refers to statements “enunciated by the court merely by way of
illustration, argument, analogy or suggestion.” Bryan v. State Roads Com’n of State
Highway Admin., 115 Md. App. 707, 713 (1997), aff’d, 356 Md. 4 (1999). A court’s
analysis of a question that was “directly involved in the issues of law,” that “the mind of
the court was directly drawn to, and distinctly expressed upon the subject” is not mere
dicta. Bowers v. State, 227 Md. App. 310, 321-322 (2016) (quoting Schmidt v. Prince
George’s Hospital, 366 Md. 535, 551 (2001)); see also Halliday v. Sturm, Ruger & Co.,
138 Md. App. 136, 160 (2001) (explaining that the term dictum does not refer to a court’s
finding upon a question directly before the court).


                                              28
the circuit court’s determination.12 When a party raises a legal issue properly before the

court, and that court gives a “deliberate expression of its opinion upon that question, such

opinion is not to be regarded as obiter dictum, although the final judgment in the case may

be rooted in another point also raised by the record.” Bowers, 227 Md. App. at 321-22

(quoting Schmidt, 366 Md. at 551 (2001)) (emphasis added).

       Piney Orchard argues that, because the Court found that MDE was not required to

look into whether the two bills applied, the Court’s finding that the bills did not apply

retroactively to the Tolson site was “not essential to the lower court’s judgment that ‘the

County’s certification letter, written in 2002, and relied on by MDE’ was not stale.” Indeed,

Piney Orchard -- not Tolson -- raised Tolson’s noncompliance with the two zoning

ordinances in support of its argument that the County’s written statement was “stale.”

Despite raising this issue and the circuit court’s express findings, Piney Orchard now

argues that the circuit court erred in deciding both bills were not retroactive.

       Notably, the relevance of whether the two bills apply to the Tolson Landfill below

related to Piney Orchard’s argument that changes to local zoning laws made the County’s

written statement invalid. Piney Orchard argued that MDE should not have issued the



       12
            The parties dispute the meaning of the term “dicta” and whether it may be used
to refer to a circuit court opinion in Maryland. Tolson argues that dicta exists only within
appellate opinions, because the term is used to distinguish between precedential and non-
precedential expressions of a court’s opinion. We do not attempt to provide an analysis of
which courts in Maryland are capable of producing dicta; instead we address Piney
Orchard’s basic premise that the circuit court’s analysis was not essential to its ruling and
whether the circuit court was correct as a matter of law.

                                             29
permit because it did not have a valid “written statement” from the County certifying that

the Tolson site “[m]eets all county zoning and land use requirements” when MDE issued

the permit. EN § 9-210(a)(3)(i). As discussed above, the circuit court found -- and we

agree -- that MDE had no responsibility to determine whether a site continued to meet all

county zoning and land use requirements. Once MDE received the written statement from

the County, MDE’s requirements under EN § 9-210(a)(3)(i) were satisfied. Nevertheless,

because Piney Orchard presented its staleness argument, the circuit court addressed the

applicability of the two bills raised by Piney Orchard. The circuit court explained:

              Petitioners contend that a twelve year old County certification
              letter, in this case, is too long because in the intervening years,
              zoning in Anne Arundel County has changed, thus, the
              certification letter from 2002 is no longer reflective of the
              actual zoning requirements of 2014.

       Piney Orchard, therefore, raised the question of whether the two county ordinances

applied to the Tolson site as part of its argument that MDE failed to comply with EN § 9-

210(a)(3)(i). Although we look through the circuit court’s decision, the issue was briefed,

argued and decided by the trial court. We review the circuit court’s determination on this

issue, as it “plainly appears by the record to have been raised in or decided by the trial

court.” Md. Rule 8-131. The question of whether the two bills apply to the Tolson site

was “‘directly involved in the issues of law . . . and the mind of the Court was directly

drawn to, and distinctly expressed upon the subject.’” Bowers, 227 Md. App. at 322

(quoting Schmidt, 366 Md. at 552).

       There is no dispute that MDE received the written statement from the County at the

                                              30
point in the process required by the statute. Changes to the zoning laws after the County

issues its written statement to MDE do not invalidate the County’s written statement. The

circuit court’s rejection of Piney Orchard’s argument was essential to the court’s finding

that the County’s letter to MDE was valid and complied with EN § 9-210(a)(3)(i). Simply

put, Piney Orchard’s argument was rejected by the circuit court for many reasons, only one

of which was that the two zoning bills did not apply retroactively to the Tolson site.

Accordingly, the circuit court’s finding on this issue does not render the court’s analysis

on the issue of retroactivity dicta or leave the issue undecided.

       B.     The Circuit Court Did Not Err in Finding that Bills 21-14 and 34-03 Do
              Not Apply to the Tolson Rubble Landfill Site.

       Piney Orchard admits in its original complaint in this case that a special exception

was in effect for the Tolson site at the time MDE issued the permit. Piney Orchard offers

little explanation for its contention that the two bills apply to the Tolson site. Indeed, Piney

Orchard merely implies that there is a presumption of retroactivity applicable in this case;

therefore, any subsequent zoning law applicable to rubble landfills must apply to the

Tolson site. The circuit court considered the applicability of each bill specifically:

              First, bill 21-14 applies to new special exceptions. The bill did
              not contain a retroactivity clause. MDE granted the permit to
              Tolson in 2014, prior to the effective date of bill 21-14 of
              January 1, 2015. The access road issue also fails for a similar
              reason. First, the change to the access road requirements
              occurred in 2003. A change in the zoning from 2003 does not
              automatically invalidate a previous and properly issued special
              exception. Here, the special exception was properly obtained
              in 1993. Any changes in zoning after the special exception was
              obtained, without a retroactivity clause, apply prospectively.
              The Court is also mindful of the fact that the Board of Appeals
                                              31
              when it granted the special exception in 1993 imposed
              conditions on the rubblefill site to ensure that access to the site
              complied with the applicable zoning and land use laws.

       We hold that the circuit court did not err in its determination that neither Bill 21-14

nor Bill 34-03 apply to the Tolson site.

              1.     Bill No. 21-14 Does Not Apply to the Tolson Site.

       Piney Orchard argued below that Bill 21-14 operated to essentially invalidate the

special exception granted to the Tolson site. More accurately, Bill 21-14 altered the County

Code to prohibit new special exceptions from being granted in certain zoning categories

after January 1, 2015. Not only did the bill become effective after MDE’s issuance of a

rubble landfill permit to Tolson on November 24, 2014, but the bill became effective many

years after the County granted the special exception to the Tolson site. The bill does not

contain a retroactivity clause and does not apply to special exceptions issued prior to

January 1, 2015. Indeed, Bill 21-14 expressly provides that it prohibits only new special

exceptions within certain zoning districts.

       Moreover, had the City Council intended the ordinance to apply retroactively, it

could have included a retroactivity clause in the bill. Amendments to the zoning code that

prohibit new special exceptions for rubble landfills do not apply retroactively, unless

provided. See MDE v. Days Cove Reclamation, 200 Md. App. 256, 260 (2011). Special

exceptions, in Maryland, are governed by the law at the time the special exception became

final. Richmarr Holly Hills v. American PCS, 117 Md. App. 607, 643-44 (1997). Here, the



                                              32
special exception became final in 1993. Bill 21-14, therefore, does not apply to the Tolson

site.

        Other provisions of Article 18 of the Anne Arundel County Code support our

conclusion that Bill 21-14 does not apply in this case. Pursuant to A.A.C. §18-2-101, “[a]n

application for a special exception . . . filed on or before April 4, 2005 shall be governed

by the law as it existed prior to May 12, 2005 for the special exceptions . . . as approved.”

If the General Assembly intended Bill 21-14 to apply to previously issued special

exceptions, it would not only have included a retroactivity clause, but it also would have

needed to amend A.A.C. § 18-2-101.

        By its express terms, Bill 21-14 applies to new special exceptions. As such, it does

not act to retroactively invalidate the previously issued special exception for the Tolson

site. Here, Tolson had applied for -- and been granted -- a special exception for its site. As

the circuit court correctly held, the special exception was properly obtained in 1993. The

circuit court, therefore, did not err in determining that Bill 21-14 did not apply to the Tolson

site.

               2. Bill No. 34-03 Does Not Apply to the Tolson Site.


        Bill 34-03 provided specific vehicular access requirements for rubble landfill

special exceptions issued after 2003. It is undisputed that the County granted a special

exception to the Tolson site, which became effective in 1993, and that the special exception

required that “[a]ll truck traffic entering or exiting the site shall be restricted to Race Track

[later renamed Capital Raceway Road].” Piney Orchard conceded below that a special
                                               33
exception was granted for the Tolson site for the operation of a rubble landfill.

Nevertheless, Piney Orchard maintains that the site failed to comply with the requirements

of Bill 34-03 based on the site’s access through Capital Raceway Road.                We are

unpersuaded.

       Critically, when the County granted the special exception to the Tolson site in 1993,

the Anne Arundel County Board of Appeals expressly considered the access to the site, the

applicable county zoning and land use laws, and imposed express conditions on the Tolson

site based on those considerations. More specifically, the special exception that was

granted in 1993 expressly required that all truck traffic entering or exiting the site shall be

restricted to the Capital Raceway Road. As such, the circuit court did not err when it found

that Bill 34-03 did not apply to the Tolson site.

       We agree with the circuit court that neither Bill 21-14 nor Bill 34-03 applies to the

Tolson site. Neither bill operated to invalidate the special exception or applied to the

Tolson site retroactively. The circuit court, therefore, did not err in its determination that

Bill 21-14 and 34-03 do not apply to the Tolson site.

                                    JUDGMENT OF THE CIRCUIT COURT FOR
                                    ANNE ARUNDEL COUNTY AFFIRMED. COSTS
                                    TO BE PAID BY APPELLANTS.




                                              34